******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  J. WILLIAM GAGNE, JR. v. ENRICO VACCARO
                 (AC 32247)
                 (AC 32830)
                Gruendel, Prescott and Borden, Js.
    Argued October 29, 2014—officially released January 13, 2015

(Appeal from Superior Court, judicial district of New
Haven, Hon Anthony V. DeMayo, judge trial referee.)
 Matthew J. Corcoran, for the appellant (defendant).
 Peter A. Ventre, for the appellee (plaintiff).
                         Opinion

   GRUENDEL, J. This consolidated appeal comes to
us on remand from our Supreme Court. In Gagne v.
Vaccaro, 133 Conn. App. 431, 439, 35 A.3d 380 (2012),
this court held that the trial court improperly failed
to recuse itself from hearing the motion for appellate
attorney’s fees, discovery objections, and motion for
contempt filed by the plaintiff, J. William Gagne, Jr.
Our Supreme Court reversed that decision, concluding
that the recusal issue was moot and, therefore, not
properly before this court. Gagne v. Vaccaro, 311 Conn.
649, 660, 90 A.3d 196 (2014). The court remanded the
case to us with direction to dismiss the appeal as to that
issue and to consider the remaining claims advanced by
the defendant, Enrico Vaccaro. Id., 662. Consistent with
that mandate, we now consider whether the trial court
(1) abused its discretion in entering certain discovery
orders, (2) lacked authority to impose interest or tax-
able costs on its award of attorney’s fees, and (3)
improperly held the defendant in contempt. We affirm in
part and reverse in part the judgments of the trial court.
   As the Supreme Court aptly observed, ‘‘[t]he present
action is the culmination of a disagreement between
two attorneys that has lasted decades.’’ Id., 651. The
facts relevant to this appeal largely were set forth in
our earlier decision. ‘‘In 2005, the plaintiff commenced
the underlying action seeking foreclosure of a judgment
lien held against property owned by the defendant. . . .
[T]he defendant filed an answer, special defenses and
a counterclaim. The plaintiff filed a motion for summary
judgment as to liability only, which the court granted.
. . . [T]he defendant appealed from the summary judg-
ment, but the appeal was dismissed both for lack of a
final judgment and because the defendant’s appeal as
to his counterclaim was frivolous. Our Supreme Court
denied the defendant’s petition for certification to
appeal. . . .
   ‘‘On May 31, 2006, the plaintiff filed a motion for
appellate attorney’s fees incurred in connection with
the first appeal. On July 14, 2006, the plaintiff filed a
preemptive motion to terminate any appellate stay that
might arise if the defendant filed another appeal,
arguing that any appeal would be without merit and
merely for purposes of delay. . . . [T]he court granted
the motion to terminate a stay, rendered a judgment of
strict foreclosure on the plaintiff’s judgment lien, and
awarded the plaintiff attorney’s fees for the defendant’s
first appeal and for the foreclosure. . . . [T]he defen-
dant filed a motion to reargue and for reconsideration,
which the court denied . . . . The defendant filed a
second appeal on August 30, 2006, from the judgment
of strict foreclosure. On April 29, 2008, this court
affirmed the trial court’s judgment. . . .
  ‘‘On May 28, 2008, the plaintiff filed a motion for
appellate attorney’s fees incurred in responding to the
defendant’s second appeal. . . . [T]he defendant filed
a motion to dismiss the plaintiff’s motion for attorney’s
fees or, in the alternative, an objection to the motion
for attorney’s fees. On September 3, 2008, the court
. . . granted the plaintiff’s motion for appellate attor-
ney’s fees incurred in the defendant’s second appeal.
. . . [T]he defendant filed a motion to reargue and for
reconsideration of the award of attorney’s fees, which
the court denied. The defendant filed his third appeal
in this matter on October 10, 2008, from the trial court’s
award of attorney’s fees. On December 8, 2009, this
court affirmed in part and reversed in part the trial
court’s September 3, 2008 judgment awarding the plain-
tiff appellate attorney’s fees. . . . This court held that
the trial court had the authority, pursuant to General
Statutes § 52-249, to award appellate attorney’s fees but
that the court should have held an evidentiary hearing
as to the reasonableness of the fees. . . . This court
thus reversed the judgment in part and remanded the
matter as to the award of attorney’s fees, with direction
to conduct a hearing as to the reasonableness of the
plaintiffs requested fees. . . .
   ‘‘The present appeal concerns the matters which
occurred following this court’s remand to the trial court
in December, 2009. Following [that] remand, the plain-
tiff filed a motion for appellate attorney’s fees incurred
in responding to the defendant’s third appeal and a
motion for an order that the hearing ordered by this
court would occur at the same time as the hearing on
his most recent motion for attorney’s fees. The defen-
dant filed objections to the plaintiff’s motions for appel-
late attorney’s fees in connection with the second and
third appeals. In addition, the defendant filed a deposi-
tion notice and a subpoena seeking the production of
numerous documents from the plaintiff’s attorney. On
March 9, 2010, the court granted the plaintiff’s motions
for a protective order and to quash the subpoena, and
the court overruled the defendant’s objection thereto.’’
(Citations omitted; footnote omitted.) Gagne v. Vac-
caro, supra, 133 Conn. App. 433–35.
   The court held a hearing on the plaintiff’s motions
for appellate attorney’s fees on March 23, 2010, and
thereafter awarded the plaintiff $16,980 in attorney’s
fees for the defendant’s second appeal and $9860 for
the third appeal. In its memorandum of decision, the
court further ordered that ‘‘legal interest of 10 percent
on any unpaid portion of the fee awarded for the second
appeal shall commence thirty days from the date of this
decision,’’ and that ‘‘legal interest of 10 percent on any
unpaid portion of the fee awarded for the third appeal
shall commence sixty days from the date of this deci-
sion.’’ In addition, the court credited the plaintiff’s rep-
resentation that ‘‘the defendant has not yet paid costs
taxed against him in prior proceedings, though the par-
ties agreed on the amount to be paid. The sum of $522.60
is ordered to be paid forthwith.’’1 As a final matter, the
court awarded the plaintiff ‘‘taxable costs which shall
be paid within twenty days of this decision.’’ From that
judgment, the defendant commenced a fourth appeal
before this court under docket number AC 32247.
   On May 21, 2010, the plaintiff filed a motion, pursuant
to Practice Book § 61-11, to terminate the automatic
appellate stay of execution. Following a hearing, the
court granted that motion on June 17, 2010, concluding
that ‘‘the appeal is frivolous and taken to delay further
this fifteen year old vendetta.’’ As part of its judgment,
the court entered the following supplemental orders:
‘‘(1) The defendant is to adhere to the order and sched-
ule of payments in the amounts due; (2) All such pay-
ments shall be made to the clerk of the Superior Court
at New Haven where they shall be deposited in the
court’s account, in escrow; (3) Payments shall be bank
or personal check and be accompanied by some indica-
tion it is for deposit regarding this case; (4) No with-
drawals shall be permitted without a further order of
the court.’’
   On August 19, 2010, the plaintiff filed what he termed
a ‘‘motion for order and/or for contempt.’’ He alleged
in relevant part that ‘‘[t]o date the defendant has failed,
neglected and refused to deposit the funds . . . as
ordered by the court. Such was confirmed by the court
on August 18, 2010. The plaintiff seeks that the defen-
dant be ordered to immediately deposit the funds with
the court as ordered. Further, in addition or in the
alternative, the plaintiff seeks that the defendant be
held in contempt, that he immediately deposit the funds
with the court as ordered, that he pay the plaintiff’s
additional attorney’s fees [for] motion and the court
enter further orders as it deems appropriate. The plain-
tiff seeks $500 in attorney’s fees.’’
  On September 7, 2010, the defendant deposited
$26,873.39 into the court’s escrow account, in accor-
dance with the court’s supplemental orders of June
17, 2010.
   The court rendered judgment on the plaintiff’s motion
for contempt on September 9, 2010. Its order stated in
full: ‘‘The plaintiff has filed a ‘Motion for Order and/or
For Contempt’ in which he seeks to have the court
order the defendant to comply with its order of June
17, 2010. That order is in effect, the Appellate Court
having denied the defendant’s request to stay it or other-
wise nullify it on July 28, 2010. It appearing that any
further order of this court will also be ignored by the
defendant, and no response to the Appellate Court
action having been filed, the court finds the defendant
to be in contempt of its June 17 order. The sanctions
to be imposed for contempt will be addressed on Sep-
tember 28, 2010, at 10 a.m. in this court in a courtroom
to be assigned by the caseflow clerk. An award of coun-
sel fees for the plaintiff’s motion and this proceeding
will be considered.’’
   Approximately one week later, the defendant filed a
motion for reconsideration requesting that the court
‘‘vacate its order dated September 9, 2010, for the reason
that the defendant deposited the funds in issue with
the clerk of the court prior to the entry of the order,
as evidence by the receipt attached hereto.’’ The plain-
tiff filed an objection to that motion, arguing both that
the defendant’s belated payment of $26,873.39 did not
include $749.77 in interest and that, irrespective of any
payment, the defendant already had been found to be
in contempt.
  The court held a hearing on the issue of sanctions on
September 28, 2010. It thereafter denied the defendant’s
motion for reconsideration and awarded the plaintiff
$850 in attorney’s fees. The court also ordered that
(1) the defendant ‘‘deposit the alleged shortage’’ in the
court’s escrow account ‘‘or file an affidavit with a com-
putation indicating there is no shortage,’’ and (2) ‘‘the
defendant is to appear personally at any court proce-
dure involving this case and scheduled for hearing, argu-
ment or other action.’’ The defendant appealed from
that judgment to this court under docket number AC
32830, which was consolidated with docket number
AC 32247.
                             I
   The defendant claims that the court abused its discre-
tion in entering certain discovery orders with respect
to the plaintiff’s motions for appellate attorney’s fees.
We do not agree.
   It is well established that ‘‘the granting or denial of
a discovery request rests in the sound discretion of the
[trial] court, and is subject to reversal only if such an
order constitutes an abuse of that discretion.’’ (Internal
quotation marks omitted.) Barry v. Quality Steel Prod-
ucts, Inc., 280 Conn. 1, 16–17, 905 A.2d 55 (2006); see
also Olson v. Accessory Controls & Equipment Corp.,
254 Conn. 145, 176–77, 757 A.2d 14 (2000) (‘‘[d]ecisions
regarding discovery are best left to the trial court in its
reasoned discretion’’); Lougee v. Grinnell, 216 Conn.
483, 491, 582 A.2d 456 (1990) (ruling on motion to quash
deposition subpoena reviewed for abuse of discretion),
overruled in part on other grounds by State v. Salmon,
250 Conn. 147, 154–55, 735 A.2d 333 (1999) (en banc);
Pryor v. Pryor, 140 Conn. App. 64, 68, 57 A.3d 846
(2013) (ruling on motion for protective order reviewed
for abuse of discretion). ‘‘Under the abuse of discretion
standard, [a reviewing court] must make every reason-
able presumption in favor of the trial court’s action.’’
(Internal quotation marks omitted.) Woodbury Knoll,
LLC v. Shipman & Goodwin, LLP, 305 Conn. 750, 775,
48 A.3d 16 (2012).
  The following additional facts are relevant to the
defendant’s claim. After the plaintiff filed motions
requesting appellate attorney’s fees, the defendant
served a subpoena duces tecum, accompanied by a
sweeping notice of deposition,2 on the plaintiff’s attor-
ney, Peter A. Ventre.3 The plaintiff immediately filed an
objection thereto, arguing that the defendant’s sub-
poena and notice of deposition (1) were procedurally
improper, (2) sought information privileged from dis-
closure, (3) were ‘‘overly broad, vague, unduly burden-
some and oppressive, meant only to harass and/or
embarrass the plaintiff and his counsel,’’ and (4) were
unnecessary. The plaintiff’s objection further argued
that Ventre already had ‘‘submitted sworn affidavits of
attorney’s fees with the motions for attorney’s fees
which . . . set forth in detail an itemized statement
providing a breakdown of hours expended including an
itemization and description of the time billed, the hourly
rate and who performed the work. The defendant is
and has been in possession of these affidavits for some
period of time.’’4 For those same reasons, the plaintiff
also filed a motion to quash and a motion for a protec-
tive order in tandem with his objection to the defen-
dant’s notice of deposition and subpoena. On March 9,
2010, the court sustained the plaintiff’s objection and
granted the motions to quash and for a protective order
against the defendant.
  On March 23, 2010, the court held an evidentiary
hearing on the plaintiff’s motions for appellate attor-
ney’s fees, at which the plaintiff’s two affidavits of attor-
ney’s fees were admitted into evidence. Ventre testified
as a witness and was subject to cross-examination by
the defendant. At that hearing, the defendant did not
present any documentary or testimonial evidence what-
soever.
   In its written memorandum of decision awarding the
plaintiff appellate attorney’s fees, the court concluded
that the fees requested were reasonable. In particular,
the court found that Ventre’s rate of $200 per hour was
‘‘reasonable and [he] actually could easily demand a
higher rate in this era of $300 and higher rates per
hour.’’ The court also emphasized the tortured history
of this litigation, stating that ‘‘the defendant is prone
to repeating prior claims. The plaintiff cannot be
expected to do a less than thorough job in view of the
case history and the defendant’s penchant for appel-
late review.’’
   On appeal, the defendant argues that the court abused
its discretion in denying him discovery, consistent with
the requests set forth in his subpoena and notice of
deposition. His claim is belied by the fact that, months
prior to his requests, the plaintiff provided him with
extremely detailed affidavits of attorney’s fees that
specified the date and nature of the work performed,
as well as the amount of time dedicated thereto. Those
affidavits address several of the requests set forth in
the defendant’s February 8, 2010 notice of deposition.
See footnote 2 of this opinion.
   In addition, the record plainly indicates that a full
evidentiary hearing was held on the issue of appellate
attorney’s fees. The defendant questioned Ventre at
length during that proceeding, subjecting his testimony
as to the reasonableness of his attorney’s fees to the
crucible of cross-examination. As our Supreme Court
has held, the opportunity ‘‘to question under oath a
billing attorney who has submitted an affidavit in sup-
port of the requested fees’’ is ‘‘the most fair and efficient
means of challenging those fees, that is, questioning
under oath the very person on whom the court relies
in assessing the fees, the billing attorney.’’5 Commission
on Human Rights & Opportunities v. Sullivan, 285
Conn. 208, 239, 939 A.2d 541 (2008). In considering
the necessity and reasonableness of the defendant’s
discovery requests, the court no doubt was cognizant
that the defendant would have the opportunity to ques-
tion Ventre under oath, particularly when the case
recently had been reversed in part by this court and
remanded due to a prior failure to allow the defendant
to cross-examine him ‘‘as to the fees claimed.’’ See
Gagne v. Vaccaro, 118 Conn. App. 367, 373, 984 A.2d
1084 (2009).
   We further are mindful of the procedural posture of
this case. At the time that the court confronted the
issue of discovery with respect to appellate attorney’s
fees in 2010, this dispute between the parties had been
bitterly litigated for well over a decade. Following a
trial, the plaintiff secured a judgment against the defen-
dant in the amount of $328,469.14, which our Supreme
Court ultimately ratified in 2001. See Gagne v. Vaccaro,
255 Conn. 390, 392, 766 A.2d 416 (2001). As the trial
court specifically found in ruling on the motions for
appellate attorney’s fees, the defendant thereafter
engaged in ‘‘extensive litigation . . . including the
appellate process, created in part by an apparent refusal
to accept any decision as final and binding on him.’’
That context cannot be excised from the content of the
defendant’s discovery attempts, particularly when the
defendant’s notice of deposition sought, inter alia, ‘‘[a]ll
retainer and fee agreements between the law firm of
Hunt Liebert Jacobson P.C. or any predecessor law
firm and clients retained by it to prosecute foreclosure
actions for the years 2000 through present’’ and ‘‘[a]ll
checks, receipts, writings, accounts receivable records,
ledgers or other documentation pertaining to payments
received with respect to [such] foreclosure action
. . . .’’
  Given the tortured history of this case, the court
reasonably could conclude that the discovery sought
by the defendant was unwarranted. See Berger v.
Cuomo, 230 Conn. 1, 6–7, 644 A.2d 333 (1994) (‘‘[d]iscov-
ery is confined to facts material to the . . . cause of
action and does not afford an open invitation to delve
into the [opposing party’s] affairs’’); Pottetti v. Clifford,
146 Conn. 252, 263, 150 A.2d 207 (1959) (party seeking
discovery ‘‘should not be allowed to indulge a hope that
a thorough ransacking of any information and material
which the defendant may possess would turn up evi-
dence helpful to [its] case’’). In Katz v. Richman, 114
Conn. 165, 171, 158 A. 219 (1932), our Supreme Court
addressed the propriety of a request to ‘‘inspect the
books’’ of a corporation associated with the defendants.
In concluding that the trial court did not abuse its discre-
tion in denying that discovery request, the Supreme
Court reasoned that ‘‘[t]wo things in the present
instance justified the court in exercising its discretion
to deny the motion: first, it amounted to a mere fishing
expedition on the part of the plaintiff . . . and second,
and more important, to permit the inspection of the
books as claimed by the plaintiff at the trial would
almost inevitably have led to a prolongation of it, if not
a postponement, with great inconvenience and expense
to the parties concerned. Such a practice would in many
instances be inconvenient, dilatory and expensive, with
nothing to justify it, leading to postponements to allow
time for inspection and calculated to . . . defeat the
due administration of justice.’’ (Citation omitted; inter-
nal quotation marks omitted.) Id. The same could be
said in the present case in light of the history of this
litigation and the sweeping nature of the defendant’s
discovery requests. Indulging every reasonable pre-
sumption in favor of the correctness of the court’s rul-
ing, we cannot say that the court abused its discretion
in sustaining the plaintiff’s objection and granting his
motions to quash and for a protective order against
the defendant.
                             II
  The defendant next contends that the court lacked
authority to impose interest on its award of attorney’s
fees or taxable costs associated therewith. The record
reveals, and the defendant does not dispute, that he
did not raise any such objection before the trial court,
rendering those issues unpreserved.6
    ‘‘It is fundamental that claims of error must be dis-
tinctly raised and decided in the trial court.’’ State v.
Faison, 112 Conn. App. 373, 379, 962 A.2d 860, cert.
denied, 291 Conn. 903, 967 A.2d 507 (2009). Our rules
of practice require a party, as a prerequisite to appellate
review, to distinctly raise such claims before the trial
court. See Practice Book § 5-2 (‘‘[a]ny party intending
to raise any question of law which may be the subject
of an appeal must . . . state the question distinctly to
the judicial authority’’); see also Practice Book § 60-5
(‘‘[t]he court shall not be bound to consider a claim
unless it was distinctly raised at trial or arose subse-
quent to trial’’); accord Remillard v. Remillard, 297
Conn. 345, 351, 999 A.2d 713 (2010) (raised distinctly
means party must bring to attention of trial court pre-
cise matter on which decision is being asked). As our
Supreme Court has explained, ‘‘[t]he reason for the rule
is obvious: to permit a party to raise a claim on appeal
that has not been raised at trial—after it is too late for
the trial court or the opposing party to address the
claim—would encourage trial by ambuscade, which is
unfair to both the trial court and the opposing party.’’
(Internal quotation marks omitted.) Travelers Casu-
alty & Surety Co. of America v. Netherlands Ins. Co.,
312 Conn. 714, 761–62, 95 A.3d 1031 (2014). For that
reason, Connecticut appellate courts generally ‘‘will not
address issues not decided by the trial court.’’ Willow
Springs Condominium Assn., Inc. v. Seventh BRT
Development Corp., 245 Conn. 1, 52, 717 A.2d 77 (1998);
see also Crest Pontiac Cadillac, Inc. v. Hadley, 239
Conn. 437, 444 n.10, 685 A.2d 670 (1996) (claims ‘‘neither
addressed nor decided’’ by trial court are not properly
before appellate tribunal). Because the defendant never
presented to the trial court the claims that he now
pursues on appeal, we decline to afford them review.
                            III
  The defendant’s final claim is that the court improp-
erly found him in contempt without first conducting an
evidentiary hearing. We agree.
   ‘‘Due process of law requires that one charged with
contempt of court be advised of the charges against
him, have a reasonable opportunity to meet them by
way of defense or explanation, have the right to be
represented by counsel, and have a chance to testify
and call other witnesses in his behalf, either by way of
defense or explanation. . . . Because the inability of
[a party] to obey an order of the court, without fault
on his part, is a good defense to a charge of contempt
. . . [he has] the right to demonstrate that his failure to
comply with the order of the trial court was excusable.
When the conduct underlying the alleged contempt does
not occur in the presence of the court, a contempt
finding must be established by sufficient proof that is
premised upon competent evidence presented to the
trial court in accordance with the rules of procedure
as in ordinary cases.’’ (Citations omitted; internal quota-
tion marks omitted.) Bryant v. Bryant, 228 Conn. 630,
637, 637 A.2d 1111 (1994); see also Mekrut v. Suits, 147
Conn. App. 794, 804, 84 A.3d 466 (2014) (court’s refusal
to hold evidentiary hearing prior to finding defendant
in contempt ‘‘was a violation of the defendant’s due
process guarantees’’). ‘‘Whether [a party] was deprived
of his due process rights is a question of law, to which
we grant plenary review.’’ (Internal quotation marks
omitted.) New Hartford v. Connecticut Resources
Recovery Authority, 291 Conn. 489, 500, 970 A.2d 570
(2009) (indirect contempt hearing).
  It is undisputed that the court did not conduct an
evidentiary hearing in the present case prior to finding
the defendant in contempt. Rather, the court relied
exclusively on the motion of the plaintiff, which alleged
in relevant part that ‘‘[t]o date the defendant has failed,
neglected and refused to deposit funds . . . as ordered
by the court.’’ ‘‘A finding of indirect civil contempt must
be established by ‘sufficient proof’ that is premised on
competent evidence presented to the trial court and
based on sworn testimony.’’ Bunche v. Bunche, 36 Conn.
App. 322, 324, 650 A.2d 917 (1994). ‘‘A judgment of
contempt cannot be based on representations of coun-
sel in a motion, but must be supported by evidence
produced in court at a proper proceeding.’’ Gattoni v.
Zaccaro, 52 Conn. App. 274, 284, 727 A.2d 706 (1999).
As was the case in Edmond v. Foisey, 111 Conn. App.
760, 772, 961 A.2d 441 (2008), no sworn testimony was
presented to the court, and ‘‘[t]he sole basis for the
finding of contempt appears to have been the represen-
tations of the plaintiff’s counsel.’’ Because disputed
issues of fact existed—namely, whether the defendant’s
alleged failure to comply with the court’s order was
excusable and whether the defendant had complied
with that order in light of his September 7, 2010 deposit
of $26,873.39 into the court’s escrow account—it was
incumbent upon the court to convene an evidentiary
hearing, consistent with the requirements of due pro-
cess, at which it was required to consider the specific
claims raised by the defendant as to why he should not
be held in contempt.7 We therefore conclude that the
court’s finding of contempt was improper.8
  The appeal is dismissed as to the recusal issue. The
judgment in AC 32830 is reversed and the case is
remanded for an evidentiary hearing on the plaintiff’s
August 19, 2010 motion for contempt. The judgment in
AC 32247 is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     It is undisputed that the defendant furnished payment to the plaintiff in
the amount of $522.60 on April 23, 2010.
   2
     The defendant’s February 8, 2010 notice of deposition stated in relevant
part: ‘‘[The plaintiff’s attorney] is . . . requested to produce at said deposi-
tion the following documents and materials:
   ‘‘1. His curriculum vitae;
   ‘‘2. All retainer and fee agreements pertaining to the above captioned
matter;
   ‘‘3. All invoices for services rendered in the above captioned matter;
   ‘‘4. Any and all contemporaneous time records pertaining to the above
captioned matter;
   ‘‘5. All checks, receipts, writings, accounts receivable records, ledgers or
other documentation pertaining to payments received for services rendered
in the above captioned matter;
   ‘‘6. Any and all writings, correspondence, notes, documents, records, or
other materials corresponding to each entry in all contemporary time records
pertaining to the above captioned matter;
   ‘‘7. Any and all writings, notes, documents, records, emails, to or from
the plaintiff pertaining to attorney’s fees for services rendered in the above
captioned matter;
   ‘‘8. Any satisfactions of judgment in the above captioned matter;
   ‘‘9. All writings, correspondence, or emails sent to or received from anyone
pertaining to any satisfactions of judgment in the above captioned matter;
   ‘‘10. All writings, documents, payroll records, W-2, 1099, or other writings
pertaining to the method of determining and the amount of compensation
received by [the plaintiff’s attorney] from Hunt Liebert Jacobson P.C. or
any predecessor law firm during the years 2000 through present;
   ‘‘11. All retainer and fee agreements between the law firm of Hunt Liebert
Jacobson P.C. or any predecessor law firm and clients retained by it to
prosecute foreclosure actions for the years 2000 through present;
   ‘‘12. All checks, receipts, writings, accounts receivable records, ledgers
or other documentation pertaining to payments received with respect to
each foreclosure action referenced in production request 10;
   ‘‘13. All retainer and fee agreements between the law firm of Hunt Liebert
Jacobson P.C. and clients retained by it to prosecute and/or defend any
appeal from the granting of a judgment of strict foreclosure during the years
2000 through present;
   ‘‘14. All invoices for services rendered in prosecuting and/or defending
each appeal from the granting of a judgment of strict foreclosure referenced
in production request 12;
   ‘‘15. Any and all contemporaneous time records pertaining to prosecuting
and/or defending each appeal from the granting of a judgment of strict
foreclosure referenced in production request 12;
   ‘‘16. All checks, receipts, writings, accounts receivable records, ledgers
or other documentation pertaining to payments received with respect to
each appeal referenced in response to production request 12;
   ‘‘17. All documents pertaining to any complaints or actions against Hunt
Liebert Jacobson P.C. and/or [the plaintiff’s attorney] for billing and/or
business and/or legal practices alleged to violate any statute, rule, or ethi-
cal standard.’’
   3
     In subsequent pleadings, Ventre averred that he was served with that
subpoena less than twenty four hours prior to the stated time for said
deposition. The defendant thereafter did not dispute that representation in
any manner, nor did he furnish any documentation indicating when such
service transpired.
   4
     The plaintiff furnished his affidavit of attorney’s fees with respect to the
second appeal on May 28, 2008, and his affidavit of attorney’s fees with
respect to the third appeal on December 22, 2009.
   5
     At oral argument before this court, the defendant’s counsel expressly
conceded that whatever questions he may have asked during a deposition of
Ventre ‘‘could have been asked during cross-examination’’ at the evidentiary
hearing on the reasonableness of the claimed attorney’s fees.
   6
     Indeed, in the July 2, 2010 motion for review he filed with this court
seeking vacatur of the trial court’s termination of the appellate stay, the
defendant averred that ‘‘[t]he plaintiff will not be prejudiced by the automatic
stay because he will recover 10 percent interest should the appeal be unsuc-
cessful.’’
   7
     At the September 28, 2010 sanctions hearing, the defendant’s counsel
argued in relevant part: ‘‘Your Honor, if there was no specific date set to
pay this money and he . . . paid the money and did so before you entered
your contempt [finding], where is the contempt? Where is the wilful . . .
violation of a court order, if the court order doesn’t specify when it was due?’’
   8
     In this appeal, the defendant also claims that the court lacked authority
to require the defendant to appear personally at all future court proceedings.
Because that order was issued as a sanction for its finding of contempt,
which is hereby reversed, we do not consider that claim.